DETAILED OFFICE ACTION

	Applicant response filed 06/08/2020 is acknowledged. 

	Claims 3 and 12 have been cancelled by applicant. 
	Claims 1, 2, 4-11, and 14-19 are pending in the instant application.

Withdrawal of Claim Rejections - 35 USC § 112
The rejection of claims 1, 2, 4-11, and 14-19 under 35 U.S.C. 112(a) as failing to comply with the written description requirement has been withdrawn in view of amendments and arguments presented by applicant. 
The rejection of claims 1, 2, 4-11, and 14-19 rejected under 35 U.S.C. 112(b) as being indefinite has been withdrawn in view of amendments and arguments presented by applicant.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-11, and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.

The courts have clearly established that such methods directed essentially to a series of algorithmic/mathematical procedures encompasses a judicial exception that falls in the category of an abstract idea:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).


The instant claims do not recite additional elements that amount to something significantly more than the judicial exception itself. The instant claims recite the additional elements of general purpose computer elements in the forms of “one or more hardware processors”, a “system”, “one or more memories storing instructions”, and a “non-transitory computer readable medium having embedded thereon a computer program”. These recited uses of general purpose computer elements fail to identify any specific improvement to the general purpose computer elements themselves nor any technological improvement to the manner in which said computer elements are utilized. Rather, the computer recited in the instant claims is relied upon as a computational workhorse on which the recited analysis of data is to be applied. 
For these reasons, the instant claims are directed to non-statutory subject matter. 
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.
With regard to the rejection of claims under 35 USC 101 as being directed to non-statutory subject matter, applicant argues that claims provide for a practical application of the identified judicial exception.
This is not persuasive. Applicant merely points out the purpose of the abstract data analysis at point in the instant rejection. It is reiterated from the instant rejection that “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).”

Applicant further argues that features of the judicial exception itself amount to a practical application.
	This is not persuasive. An argument that the judicial exception itself serves as something more than the judicial exception itself is not persuasive. 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC S DEJONG/Primary Examiner, Art Unit 1631